1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9
                                     EASTERN DISTRICT OF CALIFORNIA
10
11   ISSAM ELIE KNICKERBOCKER,                                   Case No.: 1:16-cv-01811 - DAD - JLT
12                     Plaintiff,                                ORDER AFTER INFORMAL CONFERENCE
13            v.                                                 RE: DISCOVERY DISPUTE
                                                                 (Doc. 76)
14   UNITED STATES DEPARTMENT OF
     INTERIOR, et al.,
15
                       Defendants.
16
17            The Court held an informal telephone conference regarding two disputes raised by
18   plaintiff’s counsel, Mr. Knickerbocker. Taken in reverse order, Mr. Knickerbocker complains that
19   the court reporter has refused to provide him “an electronic, non-downloadable1, version of [two]
20   deposition transcripts” to allow two witnesses to review them and to make changes, if necessary.
21   Mr. Knickerbocker states that the court reporter’s refusal has thwarted the witnesses’ ability to
22   conduct the review.
23            Mr. Frueh reported that the Court reporter has offered to provide a hard-copy of the
24   transcript to a location convenient to the witnesses for their review and, indeed, has offered to
25   provide the original transcript to Mr. Knickerbocker to assist in the review with one witness, Mr.
26   Henderson. Mr. Frueh contends that the dispute concerns only Mr. Knickerbocker’s unwillingness
27
28
     1
      Despite inquiry at the conference, the Court still is not clear as to exactly what “an electronic, non-downloadable”
     copy of the transcript is. Mr. Knickerbocker suggested this could mean a CD with the document in ASCII format.
     Exactly how that would allow review, was never explained.

                                                                1
1    to pay the court reporter for a copy of the transcript and wishes the electronic copy, so he can

2    avoid paying the fee.

3            At this time, the Court cannot know which of these versions is correct but noted at the

4    conference and does so again here, that there is no indication that the defendant has failed in any

5    respect related to the transcripts, and it appears the Court lacks jurisdiction over the court reporter.

6    Finally, if, in fact, this is an effort to avoid paying the court reporter for his/her work, the Court

7    will have little sympathy to a motion to force the reporter to do anything absent payment of the fee.

8    Because the facts are disputed, however, the plaintiff may file his motion to compel related to the

9    actions of the court reporter. Such a motion will be entertained only upon a showing that the Court

10   has jurisdiction over the court reporter and that this is not an effort to deny payment to the court

11   reporter.

12           As to the second issue, Mr. Knickerbocker complains that the defense’s expert has failed to

13   provide documents, such as the documents upon which the expert relied and copies of articles

14   written by the expert, along with his report. Notably, Fed.R.Civ.P 26 (a)(2)(B) speaks only to

15   “exhibits” upon which the expert will rely when describing the documents the expert must produce

16   along with the report. Fed.R.Civ.P.(a)(2)(B)(iii). Mr. Frueh reported that the expert will not rely

17   upon any exhibits and, consequently, the expert did not produce the exhibits. Thus, the plaintiff has

18   not shown that the expert’s report fails to comply with the Rule and the claim that a discovery

19   “dispute” exists, is unfounded.

20           Finally, during the conference, Mr. Knickerbocker complained that the defendants failed to

21   respond to discovery propounded sometime in the fall of 2018. This verbal complaint was the first

22   time he had mentioned this to Mr. Frueh. Thus, the Court declined to address this situation. If

23   there is a true dispute, Mr. Knickerbocker SHALL engage in a meaningful meet-and-confer

24   conference with his opponent.

25   ///

26
27
28


                                                         2
1            If this fails to satisfy the plaintiff, counsel SHALL seek an informal conference with the

2    Court at which the Court will determine whether to authorize the plaintiff to file a motion to

3    compel.2

4
5    IT IS SO ORDERED.

6        Dated:      April 24, 2019                                    /s/ Jennifer L. Thurston
7                                                              UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   2
       In making these statements, the Court makes no comment as to the timeliness of such a motion but expresses concern
     that Mr. Knickerbocker admitted the responses were due in October 2018.

                                                              3
